ORDER
PER CURIAM.
Upon consideration of the issues presented in this case,
IT IS ORDERED THAT:
(1) The March 27, 2000 judgment of the United States District Court for the District of Kansas is vacated.
(2) The case is remanded to the United States District Court for the District of Kansas for further proceedings in light of the decision of the Supreme Court of the United States in Traffix Devices, Inc. v. Marketing Displays, Inc., — U.S. -, 121 S.Ct. 1255, 149 L.Ed.2d 164 (2001). The district court is directed to consider whether the “change in the law” exception to collateral estoppel applies in view of the *962Traffix decision, and, if appropriate; then to consider the case on the merits.
(3) Each side shall bear its own costs.